DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is in response to Applicants’ filing of December 2, 2021.  Claims 1, 5, and 7-16 are presented for examination, with Claims 1, 13, and 16 being in independent form.

Allowable Subject Matter
Claims 1, 5, and 7-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In independent Claim 1, the specific limitations “obtaining information of the dynamic lighting effect having at least one light variation characteristic comprising at least a light level intensity change associated with a production of a stroboscopic lighting effect, said information obtained for a target portion of the control area illuminated by said dynamic lighting effect, wherein the target portion of the control area is determined based on audience data or audience inputs; and controlling one or more luminaires to output the modifying lighting pattern selectively to said target portion of the control area, such that said target portion of the control area is thus illuminated by a combination or superposition of the dynamic lighting effect and the modifying lighting effect, thereby reducing at least one of the identified one or more light variation characteristics, comprising at least a reduction in light level intensity change, rendered or perceived at said target portion of the control area, while leaving the identified one or 
	Claims 5, 7-12, and 15 are also allowable at least due to their dependencies from Claim 1.
	In independent Claim 13, the specific limitations “an input adapted to receive information of the dynamic lighting effect having at least one light variation characteristic comprising at least a light level intensity change associated with a production of a stroboscopic lighting effect, said information being received for a target portion of the control area illuminated by said effect, wherein the target portion of the control area is determined based on audience data or audience inputs; and output lighting control signals to one or more luminaires in order for the one or more luminaires to output the modifying lighting pattern selectively to said target portion of the control area such that said target portion of the control area is thus illuminated by a combination or superposition of the dynamic lighting effect and the modifying lighting effect, thereby reducing at least one of the identified one or more light variation characteristics, comprising at least a reduction in light level intensity change, rendered or perceived at said target portion of the control area, while leaving the identified one or more light variation characteristics of the dynamic lighting effect unaffected outside of the target portion of the control area,” in the combination as claimed are neither anticipated nor rendered obvious over the prior art made of record.
	Claim 14 is also allowable at least due to their dependencies from Claim 13.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO C FERNANDEZ whose telephone number is (571)272-7050. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 1-(571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/PEDRO C FERNANDEZ/Examiner, Art Unit 2844      

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844